Title: To James Madison from James Anderson, 1 September 1807
From: Anderson, James
To: Madison, James



Sir
Havana 1st: September 1807.

Since I have last had the honor to address You, under date of the 7th: ultimo, the following deaths have taken place in this City and Harbour, Vizt.

CaptainsJonathan Ropes, of the Brig Martha of Salem.Isaac Gilkey, of the Schooner Harriet Tower of Plymouth.John Hubbell, of the Schooner Two Brothers, from Jamaica, in ballast.James Gray, late Mate of the Schooner Republican of Philadelphia.Samuel Goodhue, late Mate of the Brig Republican, of Salem.The Son of Captain John Chester, of the Schooner Argus from New York.Mr. Appleby, with the undernamed Seamen,John ThompsonHenrick JansenThomas EllisAndrew Clouter &Jacob Murphy.
It is probable, Sir, that I may have already mentioned the death of some One of the persons in the foregoing list, as I do not keep Copies of my letters to Your Excellency, for reasons which I have mentioned on my first arrival at this place.  The Consignees of American Vessels and the acquaintances of those who have fallen Victims to the Yellow fever, write to their family or friends in the United States, and give the early information of the event.  As there are a number of foreign Seamen in our Service, and some of them are not put Upon the role of Equipage, makes it impossible to keep an exact list of the deaths which have taken place, and many of Our Captains prefer shewing their log-books to the Collectors of the ports that they belong to rather than to take a Certificate from the Office.  I have now reason to hope, that the excessive heat which We have felt for more than two Months will diminish daily, and I flatter myself, Sir, that ere long, I shall cease to wound Your sensibility and patriotism, by the extinction of a disease which has proved fatal to so many of our fellow Citizens.
At lenght, Sir, the long looked for Decree has been received Officially.  Our Merchants are now Obliged to pay 38 PCt: duties inwards & 12 1/ 2 PCt: duties outwards.  The duty on Tonnage is not Yet fixed.  I have been told, that it will be the same as that paid by foreign Vessels in the United States.  Fortunately for the owners of American Vessels, there are no lighthouses erected along the Coast, but I really fear, Sir, that an equivalent tax will be found out, for it is pretty Certain that the Spanish Government do, and mean to take, every possible advantage of Our too extensive trade; and notwithstanding the severe losses that Our Merchants have experienced within these last six months in the Trade of this City and Island, our Vessels continue to come in, and Mr. Gray has just acquainted me, that One Ship & five Brigs have entered the Harbour this morning from different ports of the United States.  My Co-Partners have now on hand, upwards of two thousand barrels of Mississippi Flour, on which there will be, I fear, great loss, it being in no estimation at this Market.  The Philadelphia Flour commands the preference, and sells in general for one dollar more P barrel than any other.  The Baltimore stands next in rank, and though the Alexandria flour may be equal in Quality to either of the above, Yet it is held here in little repute.
Captain James Bird, of the Ship Susan, Providence, in the State of Rhode Island, has this instant taken his papers from the Office, bound to New York; and the Undermentioned Seamen belonging to his Vessel, have perished Victims to the Yellow fever Vizt
Jonathan Weaver
Caleb Heron, and
John C Johnson; all of them native born Citizens of The United States, and many more are now confined to their Beds by this Malignant distemper.  Though I have wished most ardently that each letter that I have written to Your Excellency, upon this dismal subject should be the last, I am apprehensive that in my next letter to You, Sir, that I shall be obliged to name others who have perished in the same manner; notwithstanding the Weather is growing more moderate and agreeable.
I have taken the liberty to inclose You, Sir, in the Spanish language, the late Decree, which augments the duties on the importations to, and exportations from, this Island.  With the highest Respect I have the honor to be, Sir, Your most obedient Servant

James Anderson

